Citation Nr: 1642402	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for narcolepsy without cataplexy (also claimed as idiopathic hypersomnia).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 18, 1986 to June 17, 1990, and in the United States Army from April 2006 to January 2013.  He had service in a designated imminent danger pay area in Iraq from May 2007 to July 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  During the course of the appeal, the claims file was transferred to the RO in New York, New York.

The Veteran requested a hearing before the Board that was scheduled for August 10, 2016.  The Veteran's request to withdraw his was received on August 16, 2016.

It is noted that there has been some argument concerning whether there was clear and unmistakable error in a rating action concerning the rating assigned.  As this appeal concerns the initial rating, there is no final rating action at issue, and as such, any discussion of clear and unmistakable error is premature at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from August 2004 to September 2013.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to an initial rating in excess of 10 percent for narcolepsy without cataplexy (also claimed as idiopathic hypersomnia).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. §§ 3.159, 4.16 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

During the course of the appeal, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for narcolepsy in September 2013 for compensation purposes.  Since that examination, a February 2014statement from Dr. Mihai at the VA Medical Center (VAMC) in Syracuse, New York noted currently treating the Veteran for chronic migraines and daytime hypersomnia.  Review of the record shows the most recent VA treatment record from that facility was dated a day after the September 2013 VA DBQ examination.  Moreover, the Veteran's representative requested in a September 2016 written brief that if the claim on appeal is not granted for it to be remanded "for a new examination as the one of record is too old to adequately evaluate the disability."  In light of the notice of outstanding potentially relevant VA treatment records, additional development is needed to properly adjudicate this claim on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records from the VAMC in Syracuse, New York dated from September 2013 forward.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, schedule the Veteran for the appropriate VA examination for his service-connected narcolepsy without cataplexy (also claimed as idiopathic hypersomnia).  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the disability.  A complete rationale for any opinions expressed must be provided.

The examiner must also report all signs and symptoms necessary for rating the Veteran's service-connected narcolepsy without cataplexy (also claimed as idiopathic hypersomnia), utilizing the appropriate DBQ.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directions of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  When the development has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




